Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 1 of 16




                                                             FILED
                                                  UNITED STATES DISTRICT COURT
                                                       DENVER, COLORADO
                                                          4:31 pm, Oct 14, 2020
                                                   JEFFREY P. COLWELL, CLERK
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 2 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 3 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 4 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 5 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 6 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 7 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 8 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 9 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 10 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 11 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 12 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 13 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 14 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 15 of 16
Case 1:20-cv-03095-GPG Document 1 Filed 10/14/20 USDC Colorado Page 16 of 16
